Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Carla Sigler, in her Capacity as Bosque                 Appeal from the 220th District Court of
County Treasurer, Appellant                             Bosque County, Texas (Tr. Ct. No. CV22-
                                                        094). Memorandum Opinion delivered by
No. 06-22-00075-CV          v.                          Chief Justice Morriss, Justice Stevens and
                                                        Justice van Cleef participating.
Tonya Fossett, Appellee



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Carla Sigler, in her capacity as Bosque County
treasurer, pay all costs incurred by reason of this appeal.



                                                        RENDERED NOVEMBER 17, 2022
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk